Filed 10/27/22
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


 In re Oscar H., a Person Coming      B318634
 Under the Juvenile Court Law.
 ______________________________       Los Angeles County
 LOS ANGELES COUNTY                   Super. Ct. No. 20CCJP03683A
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

 Sylvia C.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Charles Q. Clay III, Judge. Conditionally
reversed.
      Megan Turkat Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                     ____________________
       A mother appeals the termination of parental rights over
her son, Oscar H., based on deficient initial inquiry about Indian
ancestry. The only source of information about ancestry was the
mother. The Los Angeles County Department of Children and
Family Services could have satisfied its inquiry obligations by
asking for contact information and making a few phone calls.
Therefore, we conditionally reverse and remand to allow the
Department and juvenile court fully to comply with the Indian
Child Welfare Act (25 U.S.C. § 1901 et seq.) (the Act) and related
California law. Undesignated statutory citations are to the
Welfare and Institutions Code.
                                  I
       The mother and father were both born in California. In
early 2019, they met and started a relationship. They used drugs
together. The mother became pregnant with Oscar H. and used
methamphetamine during the pregnancy.
       In early July 2020, soon after Oscar H. was born, a
Department social worker interviewed the parents.
       The father told the Department he lived with his parents
until he was nine, lived with a paternal aunt until he was 11, and
then spent time with his dad and a paternal uncle in Mexico.
About three years ago, the father returned to the United States
and lived with a paternal aunt and briefly with his mother before
living on the streets.
       Oscar H. went home from the hospital with his maternal
grandmother and has been in her care throughout the case.
       On July 7, 2020, the father called the Department twice.
He said he was anxious, suicidal, and “got high a while ago.” He
reported he needed help. At first he did not disclose his location.
Later, he shared a location, but responders could not find him.




                                 2
       The Department spoke by phone to the father two days
later. He agreed to meet a psychiatric mobile response team at a
motel. The father “appear[ed] to be under the influence or tired
from wandering the streets.” He denied telling the Department
he had been suicidal.
       The Department discovered the father had three or four
referrals when he was a minor. The Department quoted a March
2006 referral in which a Regional Center worker said the father
had mild mental retardation and autism.
       The mother was raised by her mother and stepfather. Her
biological father lives in Nevada. The mother did not have a
relationship with him until she turned 23, about five years before
the case began.
       The mother said her biological parents were born in the
United States and her grandparents were born in Mexico. The
maternal grandmother, however, said her family is Guatemalan.
       The mother denied Indian ancestry.
       The Department’s jurisdiction and disposition report says
the mother “only knows father’s grandmother is Mexican.” The
mother “denied being aware of any Native American ancestry as
to the father.”
       The court held a detention hearing on July 15, 2020. The
court found no reason to know the Act applied based on maternal
ancestry. The father did not attend, so the court deferred a
finding under the Act as to him.
       The father had a short meeting with a Department social
worker on August 14, 2020. The father was homeless,
disheveled, and anxious. The father had been in contact “several
times” and said he wanted help to enroll in an inpatient drug




                                3
treatment program. The father did not follow through with the
Department’s referrals and requests for him to take drug tests.
       Although the father missed some of the Department’s calls,
he spoke to the Department at least four times between August
31, 2020, and October 26, 2020. Once, the father said he was
“already drugged and drunk” and he wanted to go to rehab. He
sometimes agreed to take drug tests but did not show up.
       A Department call log shows the Department completed a
call with the father on February 18, 2021.
       On June 17, 2021, the father was arrested for injuring the
mother. The Department learned of the arrest that day. The
father remained incarcerated as of June 22, 2021.
       In August 2021, the Department completed a due diligence
search for the father. The Department identified several
potential phone numbers, but they were wrong or disconnected.
The Department also sent contact letters.
       On August 27, 2021, the court found the Department had
completed due diligence for the father and ordered the
Department to publish notice. The Department published notice
of a section 366.26 hearing in the Daily Commerce.
       The father never appeared in the juvenile court.
       On November 18, 2021, the court found there was no
reason to know the Act applied as to the father. The court’s
finding was based on the mother’s statement about paternal
ancestry from the jurisdiction and disposition report.
       On February 17, 2022, the court terminated parental
rights. It designated the maternal grandmother as Oscar H.’s
prospective adoptive parent.




                                4
                                  II
                                  A
       The Department erred by not inquiring of the father and of
extended family members. (See § 224.2, subds. (a) [Department
and court have an affirmative and continuing duty to inquire] &
(b) [initial inquiry duty includes asking extended family members
whether child may be an Indian child].) The Department should
have inquired of the father, paternal extended family members,
and the maternal grandfather.
       As to the paternal inquiry, the error was prejudicial
because the Department made no inquiry of the father or of
paternal relatives. The Department had at least two meetings
and eight phone calls with the father, but it never asked him
about Indian ancestry. The Department could have gotten names
and contact information of paternal relatives by asking a few
questions and could have inquired by making a few calls. It
failed to take these simple steps. Now the Department has lost
track of the father, but it must make a good faith effort to inquire
of his family. The mother, maternal grandmother, or records
from the father’s several referrals as a minor may have relevant
information.
       The Department contends its inquiry errors involving the
paternal side are harmless, but its arguments are incorrect.
       The Department emphasizes that it believes the father’s
family is Mexican, but it does not explain why this matters. We
do not address this undeveloped point.
       The Department contends the father’s whereabouts were
unknown “throughout the case,” but it communicated with him
many times. The father did not need a steady address for the
Department to ask about Indian ancestry.




                                 5
       The Department also argues the father’s drug and mental
health struggles made it “inappropriate” to inquire. This is
incorrect. The inquiry duty is mandatory. The Department
offers no logic or law to explain why a parent’s drug use or
mental health issues would nullify this duty. Nor does the
Department explain why it would have been inappropriate to ask
the father for his family members’ names and contact
information. The Department wanted the father to enroll in drug
treatment and had concerns about his mental health. Engaging
his family would have been appropriate.
       The Department complains the father did not “reveal” the
names of his family members, but there is no evidence the
Department asked. A case where the Department asked and the
parent withheld information would present different concerns,
but this is not that case.
       The mother contends the Department had to inquire of the
maternal grandfather. Because remand is warranted due to
prejudicial error as to the paternal family, on remand we direct
the Department to seek contact information about the maternal
grandfather as well as the paternal extended family members
and to inquire of them.
                                  B
       Oscar H.’s placement with the maternal grandmother does
not prove harmlessness. The Department has not proposed or
briefed this point. (See Gov. Code, § 68081; Jones v. Superior
Court (1994) 26 Cal.App.4th 92, 99 [unraised or unsupported
issues are waived].)
       On the merits, if the Department properly inquired and
found reason to know the Act applied, this counterfactual case
could have followed a different path with a different outcome.




                               6
The following account of these potential paths explains why
Oscar H.’s placement does not prove harmlessness.
       What happens if there is reason to know a child is an
Indian child? The Department sends formal notice to relevant
tribes, who determine whether the child meets the definition of
an Indian child. (§ 224.3, subd. (a); 25 C.F.R. § 23.108(b).)
       If a child is an Indian child, one path is tribal jurisdiction.
At a tribe’s request, the state court must transfer proceedings to
tribal court unless there is good cause not to do so or a parent
objects. (§ 305.5, subds. (d) & (e); 25 U.S.C. § 1911(b); see Cal.
Courts, Tribal Justice Systems
 [as of Oct. 24, 2022],
archived at  [39 California tribes
have access to a tribal court].) The effect of tribal jurisdiction is
unknown. It is possible the tribal court would not have
terminated parental rights or ordered adoption.
       Another path is tribal intervention in state court. A tribe
may intervene at any point in an Indian child custody proceeding.
(§ 224.4; see 25 U.S.C. § 1911(c).) A tribe may appear by counsel
or by a tribal representative. (Cal. Rules of Court, rule 5.534.)
An intervenor becomes a party to the action. (See Code Civ.
Proc., § 387, subd. (b); Connerly v. State Personnel Bd. (2006) 37
Cal.4th 1169, 1183, fn. 6.) The tribe gets a say. As examples, the
Department must integrate tribal input into the child’s case plan
and seek active tribal involvement to develop the child’s
permanent placement plan. (Cal. Rules of Court, rules
5.690(c)(2)(C) & 5.708(f)(7).) An intervening tribe may have
changed the outcome of this case.
       One more path is tribal involvement outside of formal
intervention in state court. The court may permit someone




                                  7
affiliated with the tribe or another representative to address the
court and submit written reports and recommendations, among
other functions. (Cal. Rules of Court, rule 5.534(e)(2).) A
representative may have changed the case’s trajectory.
       Given the different potential paths of this case, compliance
with the Act’s adoption placement preferences under state law
does not prove harmlessness. The first preference under state
law is placement with a member of a child’s extended family. (25
U.S.C. § 1915(a).) The court’s compliance with this preference is
not necessarily harmless for several reasons.
       First, the preferences are under state law. A tribe could
have sought jurisdiction and those preferences would not bind a
tribal court.
       Second, in state court, compliance with the default
preferences may not control because tribes may establish a
different order of preference by resolution. (See 25 U.S.C.
§ 1915(c).) Unless certain exceptions apply, the court and
Department must follow that preference. The default preferences
may not apply.
       Third, in tribal court or in state court, compliance with
adoption preferences is not the only consideration. Termination
of parental rights and adoption were not inevitable. As
explained, tribal involvement may have changed the case’s
trajectory.
       Fourth, assuming the same outcome of termination of
parental rights and adoption, the lack of tribal involvement could
still cause harm. The potential harm is acute here, where the
child was placed with his maternal family and there was no
inquiry of paternal family. If the child has paternal ancestry,
placement with the maternal grandmother without identifying




                                8
this ancestry and informing the tribe does not further the Act’s
goal of promoting the stability and security of Indian tribes. (25
U.S.C. § 1902.) Losing the chance to transmit cultural values is a
tribal harm.
       In sum, because the Department does not argue the issue
and because the effect tribal involvement may have had on this
case is unknown, Oscar H.’s adoptive placement does not
establish harmlessness.
                           DISPOSITION
       The order terminating the mother’s parental rights of
Oscar H. is conditionally reversed. The matter is remanded to
the juvenile court with directions to comply with the inquiry
provisions of Welfare and Institutions Code section 224.2. The
juvenile court shall order that within 30 days of the remittitur,
the Department perform its initial inquiry of Oscar H.’s potential
Indian ancestry consistent with this opinion. If, after completing
the initial inquiry, there is no reason to believe Oscar H. is an
Indian child, the court shall reinstate its order terminating
parental rights.
       If the inquiry produces any additional information
substantiating Indian ancestry, the Department and the Court
shall proceed accordingly under the Act and related California
law, including complying with the Act’s notice provisions. In the
event new notice is given and no tribe responds that Oscar H. is
an Indian child within the meaning of the Act, or no tribe seeks
to intervene, the court shall reinstate the order terminating
parental rights.



                                          WILEY, J.




                                9
HARUTUNIAN, J.
       I concur with the majority opinion, except for section II.B.
Since I believe remand is compelled by the absence of any inquiry
of father or his lineage, we need not address in dicta the
appropriateness of placement with the maternal grandmother.
I would address that issue only when necessary to do so.




                                           HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                 1
STRATTON, P. J., Dissenting.
       I agree DCFS erred in determining without further inquiry
that ICWA did not apply. However, I conclude the error was
harmless. The court ultimately designated Oscar H.’s maternal
grandmother as his prospective adoptive parent. The minor is
not in danger of being separated from his biological family, the
evil ICWA was enacted to prevent.
       In this case Oscar H. was detained and placed with his
maternal grandmother within a week of his birth. He remained
with his maternal grandmother throughout the proceedings. He
is now two years old, having lived with his grandmother his
entire life.
       In enacting ICWA, Congress found “that an alarmingly
high percentage of Indian families are broken up by the removal,
often unwarranted, of their children from them by nontribal
public and private agencies and that an alarmingly high
percentage of such children are placed in non-Indian foster and
adoptive homes and institutions.” (25 U.S.C. § 1901(4).) ICWA
reflects the intent of Congress “to protect the best interests of
Indian children and to promote the stability and security of
Indian tribes and families by the establishment of minimum
Federal standards for the removal of Indian children from their
families and the placement of such children in foster or adoptive
homes which will reflect the unique values of Indian culture, and
by providing for assistance to Indian tribes in the operation of
child and family service programs.” (25 U.S.C. § 1902.) The
court is obligated to ask each “participant” in the proceedings
whether they have reason to believe the child is an Indian child
and to instruct the parties to inform the court if they
subsequently receive information that provides a reason to know




                                1
the child is an Indian child. (In re Austin J. (2020)
47 Cal.App.5th 870, 882–883.)
       As our Supreme Court has recognized, “Congress enacted
ICWA in 1978 in response to ‘rising concern in the mid-1970’s
over the consequences to Indian children, Indian families, and
Indian tribes of abusive child welfare practices that resulted in
the separation of large numbers of Indian children from their
families and tribes through adoption or foster care placement,
usually in non-Indian homes.’ ” (In re Isaiah W. (2016) 1 Cal.5th
1, 7.) In enacting these provisions, “ ‘Congress was concerned not
solely about the interests of Indian children and families, but also
about the impact on the tribes themselves of the large numbers of
Indian children adopted by non-Indians.’ ” (Id. at p. 9.)
       The concern about separating Indian children from their
Indian families, heritage and culture was the topic of extensive
Congressional hearings when ICWA was enacted. As one
commentator wrote, the “ ‘wholesale separation of Indian
children from their families is perhaps the most tragic and
destructive aspect of American Indian life today.’ ” (Atwood,
Flashpoints Under the Indian Child Welfare Act: Toward a New
Understanding of State Court Resistance (2002) 51 Emory L.J.
587, 601, cited in In re A.C. (2022) 75 Cal.App.5th 1009, 1014.)
       Although DCFS did not fulfill its duties under section
224.2, I cannot find a miscarriage of justice. ICWA itself sets out
placement priorities. Section 1915 of title 25 of the United States
Code provides that in any adoptive placement of an Indian child
under state law, “a preference shall be given, in the absence of
good cause to the contrary, to a placement with [¶] (1) a member
of the child’s extended family; [¶] (2) other members of the Indian




                                 2
child’s tribe; or [¶] (3) other Indian families.” (25 U.S.C.
§ 1915(a).)
       Here, the juvenile court implemented ICWA’s first
preference by finding Oscar H. adoptable by his maternal
grandmother, a sensible finding given his lifelong placement with
her. Appellant does not argue that her son’s proposed adoption is
contrary to his best interests or lacks good cause. The juvenile
court’s plan for Oscar H. belies a finding of prejudice as it is the
first preferred placement ICWA mandates had the minor been
found to be an Indian child and had his tribe intervened. The
abuses ICWA was enacted to prevent are not in play here.
I dissent.




                                           STRATTON, P. J.




                                 3